Title: To George Washington from Brigadier General Duportail, 27 September 1778
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


          
            Monsieur
            peekhill [N.Y.] 27 7bre 1778
          
          je m’étois engagé a suivre de près mr de laumoy a philadelphie, mais j’avoueray a votre excellence que j’ai une Repugnance singuliere a faire le voyage voisy pourquoy. Cette Campagne-cy est peut estre la derniere qui se fera dans le Continent de L’amerique. si elle etoit Donc terminée par quelque action, je serois desespéré de ne m’y estre 
            
            
            
            pas trouvè. je ne Crains pas Certainement que les anglois marchent sur nous icy. ils ne pourroient en Cela se proposer aucun but Raisonnable. sils font quelque Chose, ils se porteront avec toute leur force vers boston. quoique Ce projet devienne d’autant moins probable de leur part qu’ils attendent davantage, Cependant on ne peut pas dire qu’ils ne peuvent plus l’entreprendre. leur flotte à Reparer ou d’autres Raisons semblables peuvent les Retarder. enfin votre excellence même n’est pas sans inquietudes à Cet egard puisqu’elle Continue de prendre des mesures en Consequence. si donc effectivement les anglois hazardoient Cette expédition pendant que je serois à philadelphie je serois inconsolable d’avoir manqué Cette occasion unique d’etre utile en même temps aux etats unis et à la france a cause de la flotte qui y est. n’ayant donc Rien à faire icy je prie votre excellence de Changer dans le moment le voyage de philadelphie en Celuy de boston. je ne puis m’empêcher de desirer de faire Ce dernier tot ou tard. Cela est même necessaire pour que je puisse vous presenter et au Congrés Cet hyver un projet general sur la defense de ses Côtes. dans Ce moment je Rempliray deux objets. d’ailleurs, La besogne que j’ai à philadelphie ne presse point du tout. on ne Commencera surement pas les ouvrages avant l’hyver qui est bien près. tout Ce qu’on peut faire C’est d’amasser d’icy au printemps les materiaux necessaires. or pour Cela que le projet de fortification soit fait troîs semaines plustot ou plustard, Cest bien la même Chose. Ce projet même d’ailleurs ne peut se faire ou vous estre presentè qu’ayant les plans necessaires. or d’après la Recherche qui a ète faite au bureau de guerre de Ceux que mr du Coudray avoit fait lever ils se trouvent perdus. il faut donc que mr de laumoy les leve et il en a là pour plus de temps que le voyage de boston ne m’en demandera. j’ai l’honneur d’être avec Respect de votre excellence Le tres humble et tres obeissant serviteur
          
            Duportail.
          
        